Citation Nr: 1522530	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a timely Substantive Appeal was filed in response to a January 25, 2011 statement of the case (SOC) regarding the issues of entitlement to an increased rating in excess of 10 percent for bilateral pes planus with secondary degenerative joint disease (DJD) of both great toes, entitlement to an initial rating in excess of 10 percent for DJD, bilateral great toes as secondary to the service-connected disability of bilateral pes planus, entitlement to an increased rating in excess of 10 percent for chondromalacia patella and patellar tendonitis, right knee, and entitlement to an increased rating in excess of 10 percent of chondromalacia patella and patellar tendonitis, left knee with arthritic changes.

2.  Entitlement to an initial rating in excess of 10 percent for DJD, bilateral great toes as secondary to the service-connected disability of bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 correspondence from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that informed the Veteran that his Form 9 "Appeal to Board of Veterans' Appeals" could not be accepted because it was untimely.

In March 2013, the Veteran testified regarding the matter of the timeliness of his appeal before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.  The testimony at the hearing dealt only with the timeliness of his appeal.  The merits of the claims addressed in the January 25, 2011 SOC were not discussed.

The issue of entitlement to an initial rating in excess of 10 percent for DJD, bilateral great toes as secondary to the service-connected disability of bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A September 24, 2008 rating decision assigned separate 10 percent evaluations for pes planus in each foot and a separate evaluation for DJD of the great toes; 10 percent ratings for chondromalacia patella and patellar tendonitis, right knee and for chondromalacia patella and patellar tendonitis, left knee with arthritic changes were continued.

2. Notice of this decision was sent to the Veteran on September 30, 2008.

3. The appellant filed a notice of disagreement that was received by VA on April 17, 2009.

4. On January 25, 2011, the RO issued a SOC along with a letter notifying the Veteran; the Veteran had 60 days from that date to file a Form 9 in order to continue his appeal.

5.  On March 17, 2011, the Veteran contacted his representative and requested that DAV file a Form 9 regarding the issue of the evaluation of DJD bilateral great toes as secondary to the service-connected disability of bilateral pes planus; no other issues addressed in the SOC were mentioned in the Form 9.

6.  In a letter dated March 29, 2011, the DAV submitted the Veteran's Form 9 to VA; the Form 9 was received by VA on March 30, 2011, five days after the passage of 60 days from the when the SOC was mailed.

7.  The Veteran has demonstrated that his Form 9 was not timely filed due to extraordinary circumstances beyond his control; he sought to file a Form 9 prior to the deadline and relied on his representative which directly resulted in a failure to timely file.  




CONCLUSION OF LAW

With application of the doctrine of equitable tolling, the Veteran submitted a timely Substantive Appeal regarding the RO's September 2008 evaluation of DJD bilateral great toes as secondary to the service-connected disability of bilateral pes planus.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 20.305, 20.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both an NOD and a formal appeal (VA Form 9 or equivalent statement). When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, the Court has held that he is statutorily barred from appealing the decision of the RO. Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

The law governing this question  is 38 C.F.R. § 12.302(b).  This section reads, as follows:

(b) Substantive Appeal. (1) General.  Except in the case of simultaneously contested claims, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period for the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the Statement of the Case will be presumed to be the same as the date of the Statement of the Case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.

In this case, the evidence reflects that the one-year period following the rating decision expired on September 30, 2009. The 60-day period following the issuance of the January 25, 2011 SOC expired on March 25, 2011. On March 17, 2011, prior to this deadline, the Veteran contacted the DAV to request they file a Form 9 regarding the evaluation of DJD of the bilateral great toes as secondary to the service-connected disability of bilateral pes planus.  The Form 9 did not reference the other issues decided in the January 25, 2011 SOC, to include the assignment of separate 10 percent evaluations for each foot and the continuation of 10 percent ratings for chondromalacia patella and patellar tendonitis of the left and right knees. 

The DAV did not immediately send the Form 9 appealing the rating for DJD to the VA.  The Form 9 was sent March 29, 2011 and received by VA on March 30, 2011, five days past the 60 day deadline.  On April 8, 2011, the VA notified the Veteran that the determinations in the January 2011 SOC were final because his appeal was not timely.  

A Substantive Appeal is deemed a nonjurisdictional requirement which, in certain circumstances, can be waived by the actions of the RO or the Board. See Rowell v. Principi, 4 Vet. App. 9, 16 (1993) (RO waived the untimeliness of a Substantive Appeal when it continued to adjudicate the claim); Gomez v. Principi, 17 Vet. App. 369, 372 (2003) (the Board waived the untimeliness of a Substantive Appeal by adjudicating the claim). See also Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).

Furthermore, the Court has held that a timely filing of a Substantive Appeal is subject to equitable tolling.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  As to this point, the Board notes that a Supreme Court decision determined that federal courts could not create equitable exceptions to jurisdictional requirements. Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d. 96 (2007).  Subsequent to the Bowles decision, the Court overturned their prior decisions by holding that their own jurisdictional statutes are not subject to equitable tolling.  Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009). 

However, it appears to the Board that the decisions in Bowles and Henderson do not have any precedential effect upon the doctrine of equitable tolling as it pertains to a Substantive Appeal.  In this respect, the Hunt Court held that a Substantive Appeal is a nonjurisdictional requirement. The Percy Court referred to a Substantive Appeal as a claims-processing rule.  Furthermore, the Board is not a federal court but rather an appellate authority within an executive agency.  As such, the Board will presume that the concept of equitable tolling applies in this case.

Two circumstances may justify the extension of equitable tolling to the Substantive Appeal filing deadline.  First, mental illness may justify equitable tolling. Barrett v. Principi, 363 F.3d 1316, 1318 (2004).  Second, "extraordinary circumstances" can invoke consideration of the principles of equitable tolling.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005).

With respect to mental illness, the Veteran has never been deemed incompetent, and the lay and medical evidence of record does not suggest that mental illness prevented the Veteran from timely filing a Substantive Appeal. 

In regard to "extraordinary circumstances", pursuant to McCreary, the following three requirements must be met prior to the application of equitable tolling: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal. 

Here, the Veteran provided his Form 9 in advance of the 60 day deadline to his DAV representative.  He believed DAV would timely file it.  For some reason, the Form 9 did not get filed until five days after the deadline.  Using the McCreary standard for the application of equitable tolling, the Board finds that the Veteran's failure to timely file his Form 9 was due to extraordinary circumstances beyond his control and that he exercised due diligence in preserving his appellate rights.  

In support of this decision, the Board notes the discussion in Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009), wherein the Federal Circuit emphasized the fact that the VA disability system is paternalistic in nature, and not intended to include traps for unwary pro se litigants. In Comer, it was noted that a claimant represented by a Veterans Service Organization (VSO) was essentially deemed to be proceeding on a pro se basis as VSOs were generally not trained or licensed in the practice of law. However, VSOs were recognized as being able to provide invaluable assistance to claimants.

In addition, there is precedence for the finding that lack of due diligence by a VSO could potentially provide a basis for equitable tolling for the misfiling of a claim. See generally Jaquay v. Principi, 304 F.3d 1276, 1282 (Fed. Cir. 2002), overruled on other grounds by Henderson v. Peake, 22 Vet. App. 217 (2008) (holding that equitable tolling was allowable where a claimant assisted by a non-attorney VSO had sent his appeal to the wrong address).

Here, resolving any doubt in the Veteran's favor, the Board finds it reasonable to conclude that all the necessary elements to apply equitable tolling  have been met in this case and the Veteran's Form 9 can be considered timely filed. 


ORDER

The Board having determined that the Veteran perfected a timely Substantive Appeal of the RO's September 2008 rating decision pertaining to entitlement to an initial rating in excess of 10 percent for DJD, bilateral great toes as secondary to the service-connected disability of bilateral pes planus, that claim is reinstated. 




REMAND

By way of this decision, the Board found that the Veteran filed a timely Substantive appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for DJD, bilateral great toes as secondary to the service-connected disability of bilateral pes planus.  In his Form 9, which the Board found was timely filed based on the doctrine of equitable tolling, the Veteran requested a hearing before the Board.  A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  Accordingly, the Board will now remand the claim to afford the Veteran a hearing on the merits of his appeal  in accordance with his request

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in accordance with applicable procedures. The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


